                                                                                                   FILED
                                                                                          2018 Nov-05 AM 11:46
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION
    UNITED STATES OF AMERICA,                  )
                                               )
    v.                                         )
                                               )    Case No.: 5:88-cr-00076-RDP
    MICHAEL R. POSEY,                          )    Case No.: 1:92-cr-00143-RDP
                                               )
         Defendant.                            )

                      MEMORANDUM OPINION & ORDER

         On September 7, 2018, the Magistrate Judge entered a report and

recommendation addressing three motions (Docs. 17, 18, 23) filed by the defendant,

Michael R. Posey. (Doc. 25).1 The Magistrate Judge recommended as follows:

         Posey’s Rule 35 motion (Doc. 17) be DISMISSED AS MOOT or, in
         the alternative, DENIED;2 Posey’s request for nunc pro tunc
         designation of the Alabama Department of Corrections as his place of
         confinement for his federal sentences (Doc. 23 at 5) be DISMISSED
         AS MOOT or, in the alternative, DISMISSED because the court lacks
         jurisdiction under 18 U.S.C. § 3582(c) to entertain the request; Posey’s
         request that the court not object to any credit the BOP grants towards
         his federal sentences for time spent in state custody prior to
         commencement of those sentences (Doc. 23 at 5) be DISMISSED AS
         MOOT; and Posey’s motion requesting that the court appoint him
         counsel and review his Rule 35 motion (Doc. 18) be DISMISSED AS
         MOOT.



1
  The document numbers cited herein refer to Case No. 88-00076. Posey filed the motion docketed
in Case No. 88-00076 as Document No. 23 in Case No. 92-00143, as well. The motion is docketed
as Document No. 17 in Case No. 92-000143.
2
 Posey made this motion pursuant to the version of Rule 35 of the Federal Rules of Criminal
Procedure in effect prior to November 1, 1987.
(Doc. 25 at 12). The Magistrate Judge noted the parties had fourteen (14) calendar

days to file any objections to the report and recommendation. (Id. at 12-14). Neither

party has objected.

      After consideration of the record in this case, the court ADOPTS the report

of the Magistrate Judge and ACCEPTS her recommendations.               Accordingly,

Posey’s Rule 35 motion (Doc. 17) is DISMISSED AS MOOT or, in the alternative,

DENIED; (2) Posey’s request for nunc pro tunc designation of the Alabama

Department of Corrections as his place of confinement for his federal sentences

(Doc. 23 at 5) is DISMISSED AS MOOT or, in the alternative, DISMISSED

because the court lacks jurisdiction under 18 U.S.C. § 3582(c) to entertain the

request; (3) Posey’s request that the court not object to any credit the BOP grants

towards his federal sentences for time spent in state custody prior to commencement

of those sentences (Doc. 23 at 5) is DISMISSED AS MOOT; and (4) Posey’s

motion requesting that the court appoint him counsel and review his Rule 35 motion

(Doc. 18) is DISMISSED AS MOOT.

      The Clerk is DIRECTED to mail a copy of this memorandum opinion and

order to the defendant.




                                         2
DONE and ORDERED this November 5, 2018.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                3
